DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method comprising: 
presenting, by a server, a graphical user interface for display on a screen associated with a radiotherapy machine, 
wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient; (a lack of an antecedent basis) and 
transitioning, by the server, the graphical user interface from a first page representing a first stage to a second page representing a second [[stage]] stage, provided that at least a predetermined portion of tasks associated with the first stage has been satisfied.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The method of claim 1, wherein the screen is positioned on [[the]] a gantry (a lack of an antecedent basis).
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The method of claim 4, wherein the live feed is received from one or more cameras positioned on the couch of the radiotherapy machine (a limitation previously recited in claim 4).
Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The method of claim 1, wherein the first page only comprises .
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The method of claim 9, wherein the server (a limitation previously recited in claim 1) displays additional data specific to the first stage in response to receiving a request from a user operating the graphical user interface.
Appropriate correction is required.
Claims 11-20 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) A system comprising: 
a server comprising a processor and a non-transitory computer-readable medium containing instructions [[that]] that, when executed by the processor, cause (the instructions) the processor to perform operations comprising: 
present a graphical user interface for display on a screen associated with a radiotherapy machine, 
wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for [[the]] a patient (a lack of an antecedent basis), and 
transition the graphical user interface from a first page representing a first stage to a second page representing a second [[stage]] stage, provided that at least a predetermined portion of tasks associated with the first stage has been satisfied.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The system of claim 11, wherein the screen is positioned on [[the]] a gantry (a lack of an antecedent basis).
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The system of claim 14, wherein the live feed is received from one or more cameras positioned on the couch of the radiotherapy machine (a limitation previously recited in claim 14).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “a first page” in line 6 and “a second page” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitations in the claim.  Claim 1 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 4-5.  However, the graphical user interface does not contain a first page representing a first stage and a second page representing a second stage.
Claim 2 recites a limitation “a treatment” in line 2, which renders the claim indefinite.  It is unclear whether the limitation refers to a radiotherapy treatment recited in line 5 of claim 1.
Claim 4 recites a limitation “at least one page” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 4-5.  However, the graphical user interface does not contain at least one page.
Claim 7 recites a limitation “at least one page” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 4-5.  However, the graphical user interface does not contain at least one page.
Claim 8 recites a limitation “at least one page” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 4-5.  However, the graphical user interface does not contain at least one page.

Claim 11 recites a passive limitation “a screen” in line 5, which renders the claim indefinite.  It is unclear whether the system comprises a screen.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 11 recites a passive limitation “a radiotherapy machine” in lines 5-6, which renders the claim indefinite.  It is unclear whether the system comprises a radiotherapy machine.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 11 recites limitations “a first page” in line 9 and “a second page” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitations in the claim.  Claim 11 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 7-8.  However, the graphical user interface does not contain a first page representing a first stage and a second page representing a second stage.
Claim 12 recites a limitation “a treatment” in line 2, which renders the claim indefinite.  It is unclear whether the limitation refers to a radiotherapy treatment recited in line 8 of claim 11.
Claim 13 recites a passive limitation “a gantry” in line 1, which renders the claim indefinite.  It is unclear whether the system comprises a gantry.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
 Claim 14 recites a limitation “at least one page” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 11 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 7-8.  However, the graphical user interface does not contain at least one page.
Claim 14 recites a passive limitation “a couch” in lines 1-2, which renders the claim indefinite.  It is unclear whether the radiotherapy machine comprises a couch.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 15 recites a passive limitation “one or more cameras” in line 1, which renders the claim indefinite.  It is unclear whether the system further comprises one or more cameras.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 16 recites a passive limitation “one or more cameras” in line 1, which renders the claim indefinite.  It is unclear whether the system further comprises one or more cameras.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 17 recites a limitation “at least one page” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 11 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 7-8.  However, the graphical user interface does not contain at least one page.
Claim 18 recites a limitation “at least one page” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 11 recites a limitation “wherein the graphical user interface contains a page corresponding to one or more stages of a radiotherapy treatment for a patient” in lines 7-8.  However, the graphical user interface does not contain at least one page.
Claim 20 recites a limitation “the instruction” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 11 recites a limitation “instructions” in line 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schadewaldt et al. (U. S. Patent No. 11,285,338 B2) disclosed radiotherapy planning with an improved accuracy.
Peltola et al. (U. S. Patent No. 11,278,737 B2) disclosed systems and methods for automatic treatment planning and optimization.
Ohishi (U. S. Patent No. 11,273,326 B2) disclosed a radiotherapy system comprising a treatment support apparatus.
Joe Anto et al. (U. S. Patent No. 11,110,298 B2) disclosed a plan optimization of an intensity-modulated proton therapy (IMPT) based at least on an anticipated movement of an internal organ and/or an expected deformation.
Joe Anto et al. (U. S. Patent No. 11,083,911 B2) disclosed interactive planning of a radiation therapy.
Vahala et al. (U. S. Patent No. 10,974,070 B2) disclosed a medical product configured to be used for image-based radiotherapy planning.
Mori et al. (U. S. Patent No. 10,952,695 B2) disclosed a medical apparatus and a method.
Mori et al. (U. S. Patent No. 10,940,331 B2) disclosed a medical apparatus and a method.
Meltsner et al. (U. S. Patent No. 10,850,119 B2) disclosed an interactive computer-aided editor for compensators used in radiotherapy treatment planning.
Mori et al. (U. S. Patent No. 10,835,762 B2) disclosed a medical apparatus and a method.
Hårdemark (U. S. Patent No. 10,814,143 B2) disclosed a system and a method for providing a treatment plan of a radiation therapy and a radiation therapy machine.
Smith (U. S. Patent No. 10,799,718 B2) disclosed an integration of a computer system.
Morgas et al. (U. S. Patent No. 10,799,716 B2) disclosed a streamlined guided on-couch adaptive workflow.
Isola et al. (U. S. Patent No. 10,765,891 B2) disclosed an evaluation of a dose accuracy of radiation therapy treatment plans.
Koehl et al. (U. S. Patent No. 10,765,889 B2) disclosed a radiation therapy system comprising a follow-lights user interface.
Mori et al. (U. S. Patent No. 10,737,117 B2) disclosed a medical apparatus and a method.
Kuusela et al. (U. S. Patent No. 10,653,893 B2) disclosed a radiation treatment based upon a user specification of a training feature of at least one custom DVH estimation model.
Bharadwaj et al. (U. S. Patent No. 10,643,371 B2) disclosed a planning system of a treatment procedure and a method.
Haas et al. (U. S. Patent No. 10,600,514 B2) disclosed an intuitive automation in patient modeling.
Hampton et al. (U. S. Patent No. 10,493,298 B2) disclosed camera systems and methods for one or more areas in a medical facility.
Gauthier et al. (U. S. Patent No. 10,315,049 B2) disclosed a system and a method for monitoring structural movements throughout a radiation therapy.
Carpenter et al. (U. S. Patent No. 10,293,179 B2) disclosed physician-directed radiation treatment planning.
Kumar et al. (U. S. Patent No. 10,258,811 B2) disclosed an audio-visual summarization system for an RT plan evaluation.
Meir et al. (U. S. Patent No. 10,183,177 B2) disclosed a monitor of a patient.
Tijs et al. (U. S. Patent No. 10,035,026 B2) disclosed a system and a method for a radiotherapeutic treatment.
Yan et al. (U. S. Patent No. 9,511,243 B2) disclosed a prevention of setup errors in a radiotherapy.
Jeong (U. S. Patent No. 9,492,685 B2) disclosed a method and an apparatus for controlling and monitoring a position of a radiation treatment system.
Mostafavi et al. (U. S. Patent No. 8,788,020 B2) disclosed a method and a system for a radiation application.
Dussault et al. (U. S. Patent No. 8,189,738 B2) disclosed methods and systems for guiding clinical radiotherapy setups.
Earnst et al. (U. S. Patent No. 7,154,991 B2) disclosed a therapeutic radiation system comprising a patient-positioning assembly.
Mostafavi (U. S. Patent No. 6,937,696 B1) disclosed a method and a system for predictive physiological gating.
Ding (U. S. Patent No. 6,650,930 B2) disclosed a computer-assisted radiotherapy dosimeter system and a method therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884